Judgment, Supreme Court, New York County (William Leibovitz, J), rendered November 28, 2001, convicting defendant, after a jury trial, of kidnapping in the first degree and four counts of assault in the second degree, and sentencing him to an aggregate term of 15 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence. Issues of credibility, including inconsistencies between the testimony provided by the victim and that of the other witnesses, were properly considered by the jury and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]).
The court properly exercised its discretion in admitting the uncharged crimes evidence challenged by defendant on appeal since it went to his motive (see People v Alvino, 71 NY2d 233, 245 [1987]). We do not find this evidence to be cumulative or unduly prejudicial. Moreover, the court twice instructed the jury on how to properly view the evidence.
Defendant’s challenges to the People’s summation are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would find that the court’s curative actions prevented the challenged remarks from causing any prejudice, and that the summation did not deprive defendant of a fair trial (see People v D'Alessandro, 184 AD2d 114, 118-119 [1992], lv denied 81 NY2d 884 [1993]). Concur— Saxe, J.R, Marlow, Ellerin, Nardelli and Sweeny, JJ.